788 N.W.2d 17 (2010)
Jody MAY, Co-Conservator, Don Eddy, Co-Conservator, of Joshua Eddy, a minor, Plaintiffs-Appellants,
v.
TITAN INSURANCE COMPANY, Defendant/Third-Party Plaintiff-Appellee,
v.
American Fellowship Mutual Insurance Company, Third-Party Defendant.
Docket No. 140736-7. COA No. 287250; 287252.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the January 28, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.